 In the Matter of A. L. BAZZINI Co., INC.andOLIVE & DRIED FRUITPACKERS UNION #21369, AFFILIATED WITH THE AMERICAN FEDERATION.OF ,LABORCase No. R-2181.-Decided December 16,1940Jurisdiction:nut and dried fruit purchasing, selling, and distributing industry.Investigation and Certification of Representatives:existence of question :refusal to accord recognition to union ; election necessary.Unit Appropriatefor CollectiveBargaining:all production employees,includingworking foremen, but excluding office, clerical, and sales employees andexecutives.Kommelcf'Zucker,byMr. Louis M. Rommel,of New York City, forthe Company.Mr. John L. Makowski,of Long Island City, N. Y., for the Union.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 29, 1940, Olive & Dried Fruit Packers Union #21369,herein called the Union, filed with the Regional Director for the Sec-ond Region (New York City) a petition and on December 4, 1940,an amended petition, alleging that a question affecting commerce hadarisen concerning the representation of employees of A. L. BazziniCo., Inc.,l New York City, herein called the Company, and requestingan investigation and certification of representatives pursuant to Sec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On November 22, 1940, the National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9 (c) ofthe Act and Article III, Section 3 of National Labor Relations BoardRules and Regulations-Series 2, as amended, ordered an investiga-tion and authorized the Regional Director to conduct it and to providefor an appropriate hearing upon due notice.On November 25, 1940, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company and the'The name of the Company appears erioneously as A. L.Bazzini Company on thepetition and other formal papersThe correct name was given at thehearing.28 N. L. R B., No. 86.586 A.-L. BOZZINI CO., INC.587Union.Pursuant to the notice, a hearing was held on December 5,1940, at New York City, before Mark Lauter, the Trial Examiner dulydesignated by the Board.Both parties were represented by counseland participated in the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-'ing on the issues was afforded both parties.During the course of thehearing the Trial Examiner made several rulings upon motions andobjections to the admission of evidence.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYA. L. Bazzini Co., Inc., a New York corporation, has its principaloffice and place of business in Ne«- York City. where it is engaged inthe purchase, sale, and distribution, of peanuts, nuts, dried fruits, andrelated products.During the period from Janu^dry 1 to September 30,1940, the Company purchased for its plant raw materials exceeding$100,000 in value, not less than 50 per cent of which were shipped tothe plant from points outside the State of New York.During thesame period the Company's sales and shipments from its plant ex-ceeded $100,000 in value, not less than 20 per cent of which were ship-ped to States other than New York.II. THE ORGANIZATION INVOLVEDOlive & Dried Fruit Packers Union #21369 is a labor organization.It is a federal labor union chartered by the American Federation ofLabor.It admits to membership production employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONThe Union requested the Company to bargain collectively on behalfof its employees.The Company refused to bargain with the Unionbecause it did not know whether the Union represented a majority ofsuch employees.A statement prepared by the Regional Director and introduced intoevidence discloses that the Union has been designated by a substantialnumber of employees in the appropriate unit.'2The Union presented to the Regional Director 12 applications for membership in theAmerican Federation of Labor, which are dated between September 3 and October 18, 1940and appear to bear genuine signatures of the Company'semployeesThe AmericanFederation of'Labor has conferred upon the Union jurisdiction over-these employees.Thenumber of employees in the appropriate unif at the time of the hearing was 18. 11588DECISIONS OF NATIONAL LABOR RELATIONS BOARDIWe find thata question has arisen concerning the representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONiCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate,and substantial rela-tion to trade,traffic, and commerce among the several States and tendsto lead to labor disputesburdeningand obstructing commerce and thefree flow of commerce.V. THE APPROPRIATE UNITThe Company and the Union agree, and we find, that all productionemployees of the Company, including working foremen, but excludingoffice, clerical, and sales employees and executives, constitute a unitappropriate for the purposes of collective bargaining.We find thatsaid unit will insure to employees of the Company the full benefit oftheir right to self-organization and to collective bargaining and other-wise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation of employeesof the Company can best be,resolved by, and we shall accordinglydirect, an election by secret ballot.Those eligible to vote in the elec-tion shall be employees in the appropriate unit who were employedduring the pay-roll period immediately preceding the date of ourDirection of Election,including-employees who did not work duringthe pay-roll period because they were ill or on vacation,but excludingemployees who have since quit or been discharged for cause.On the basis of the above findings of fact and upon the entire recordin the case,the Board makes thefollowing :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of A. L. Bazzini Co.. Inc., New York City,within the meaning of Section 9 (c) and Section 2 (6) and (7) ofthe Act.2.All production employees of A. L. Bazzini Co., Inc., New YorkCity, including working foremen, but excluding office, clerical, andsales employees and executives, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act. A. L. BOZZINICO., INC.DIRECTION OF ELECTION589By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 8 of National Labor RelationsBoard Rules and Regulations-Series 2, as amended,it is herebyDIRECTEDthat, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with A. L.Bazzini Co.,Inc., New York City,an election by secret ballot shall beconducted as early as possible but not later than thirty (30) days fromthe date of this Direction of Election, under the direction and super-vision of the Regional Director for the Second Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Section 9 of said Rules and Regulations,among all pro-duction employees,including working foramen,who were employedby A. L.Bazzini Co.,Inc., New York City,during the pay-roll periodimmediately preceding the date of this Direction of Election, includingemployees who did not work during that pay-roll period because theywere ill or on vacation and employees who were 'then or have since beentemporarily laid off,but excluding office, clerical,and sales employees,executives,and employees who have since quit or been discharged forcause, to determine whether or not said employees desire to be repre-sented by Olive & Dried Fruit Packers Union #21369 for the purposesof collective bargaining.,CHAIRMAN HARRY A. MiLLrs took no part in the consideration of theabove Decision and Direction of Election.